In support of his motion for rehearing appellant insists that we erred in upholding the trial court's action in allowing the injured party to testify that appellant still owed him. Complaint is made of the intimation in the opinion that this evidence was gone into first by appellant himself. The record discloses that appellant had two minor sons who made their home with him, one about seventeen and the other eighteen years of age at the time of this difficulty. There is nothing to suggest that appellant was not responsible for the debts contracted by said minors. It was the contention on behalf of the State and also of appellant that the difficulty upon which the prosecution rested was caused by a refusal *Page 7 
of the injured party to credit one of said minor sons, or upon the transaction involving same. The State's position was that, actuated by resentment because of the treatment of his son by said injured party, appellant with few preliminaries made an assault upon the injured party and inflicted very serious injury upon him with a bar of iron. It was appellant's theory that following a discussion of the same incident the injured party became angry and made an assault upon appellant, resisting which appellant inflicted the injuries complained of. The incident between appellant's son and prosecuting witness Branyon was not referred to in the direct examination of said witness by the State. In his cross-examination we find the following:
"Mr. C.C. Stegall lives about a mile and a half in an easternly direction from me. In the past he had been a patron of my store at times. He had a boy named J.C. * * * J.C. at different times had purchased commodities from me and had become indebted to me, but I could not say positively, as to the articles. At times the boys did buy there and did not pay for them; my relations with the Stegalls at the time had been friendly, and I accorded them the same courteous treatment that I did others; as to whether they accorded me the same courteous treatment other patrons did, will say in the fall season when they came to settle they did not. About the first of June J.C. Stegall came to my store and purchased some articles, and in them were two pieces of bacon, about two pounds each, but it ran up to some six or seven dollars worth of goods. * * * J.C. bought the things of Johnson, the clerk, and Johnson referred him to me for the accommodation of time he wanted on the books for a few days and I refused. I refused to put it on the books. I did not attack him and throw the meat at him. Yes, I threw the meat at him. That was some six weeks before the trouble at the dipping vat."
In its redirect examination the State asked Mr. Branyon if appellant yet owed him and he replied that he did. The matter does not seem to us to be of that material character which appellant attempts to assign to it. The trading transaction on the part of appellant's son was only a few weeks before the alleged assault. The trial of appellant was two or three months later. Even if it had appeared that when the trial took place in November appellant had not yet paid for the articles bought, we do not think this would justify the conclusion that he was a dishonest man, which appellant insists must have in some way affected the jury. The purchase by the minor son or the transaction involving same formed the basis of the difficulty. The attitude of all parties relative thereto was admissible for the purpose of showing the motive of appellant.
The motion for rehearing will be overruled.
Overruled. *Page 8